Case 9:18-cv-81276-RLR Document 86 Entered on FLSD Docket 08/22/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 9:18-CV-81276-ROSENBERG/REINHART


  UNITED STATES OF AMERICA,

             Plaintiff,

  v.

  DANIELA DADURIAN,

           Defendant.
  ______________________________/


           DEFENDANT’S MOTION FOR JUDGMENT AS A MATTER OF LAW
              PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 50

         Defendant files this Motion for Judgment as a Matter of Law Pursuant to Federal Rule of

  Civil Procedure 50(a). Rule 50(a)(2) requires that “[a] motion for judgment as a matter of law

  may be made at any time before the case is submitted to the jury. The motion must specify the

  judgment sought and the law and facts that entitle the movant to the judgment.”

                                            STANDARD

         Rule 50 states that a Court may enter judgment as a matter of law—

                 If during a trial by jury a party has been fully heard on an issue and
                 there is no legally sufficient evidentiary basis for a reasonable jury
                 to find for the party on that issue, the court may determine the issue
                 against that party and may grant a motion for judgment as a matter
                 of law against that party with respect to a claim or defense that
                 cannot under the controlling law be maintained or defeated without
                 a favorable finding on that issue.
Case 9:18-cv-81276-RLR Document 86 Entered on FLSD Docket 08/22/2019 Page 2 of 3



         Because the Government has failed to come forward with evidence sufficient to permit a

  rational fact finder to conclude that the Government has met its burden with respect to its prima

  facia case.

                                             ARGUMENT

         To prove a willful FBAR violation such as the one they seek here, the Government must

  prove by a preponderance of the evidence that the Defendant acted willfully. Bedrosian v. United

  States, 912 F.3d 144 (3rd Cir. 2018) provides the proper definition of willfulness in the FBAR

  context. The court’s jury instructions read:

                 Willfulness is conduct that is voluntary, rather than accidental or
                 unconscious. Willfulness covers not only knowing violations, but
                 reckless ones as well. A person commits a reckless violation of the
                 FBAR statute by engaging in conduct entailing an unjustifiably high
                 risk of harm that is either known or so obvious that it should be
                 known. A person recklessly—and therefore willfully—fails to
                 comply with a filing requirement when he or she (1) clearly ought
                 to have known that (2) there was a grave risk that the filing
                 requirement was not being met and if (3) he or she was in a position
                 to find out very easily.

         The Government has failed to submit sufficient evidence either that Daniela “clearly

  ought to have known” of the risk that her FBAR filing requirement was not being met and that

  she was in a position to find out very easily.

         Here, no reasonable jury could conclude from the evidence presented that Defendant was

  in a position to find out about her reporting requirement “very easily.” Rather, the evidence has

  shown that it was very difficult for Defendant or anyone else for that matter to conclusively

  determine whether someone in her cicumstances had an obligation to file an FBAR form. When

  Defendant ultimately hired recommended tax attorneys at a top-shelf law firm and great personal

  expense, and provided that lawyer with information as reflected in Defendant’s Exhibit 36, and

  that attorney got Defendant’s obligations dead wrong.

                                                   2
Case 9:18-cv-81276-RLR Document 86 Entered on FLSD Docket 08/22/2019 Page 3 of 3



         Further, the Government has not produced evidence that Defendant clearly ought to have

  known of a grave risk that the reporting requirement was not bring met.

         WHEREFORE, Defendant Daniela respectfully requests this Court enter judgment in her

  favor on the Government’s claims.

  Dated: August 22, 2019                       Respectfully Submitted,

                                               By:     /s/ Jeffrey A. Neiman
                                                       Jeffrey A. Neiman
                                                       Fla. Bar No. 544469
                                                       Derick Vollrath
                                                       Fla. Bar No. 126740

                                                       MARCUS NEIMAN & RASHBAUM, LLP
                                                       100 Southeast Third Avenue, Suite 805
                                                       Ft. Lauderdale, Florida 33394
                                                       Telephone: (954) 462-1200
                                                       jneiman@mnrlawfirm.com
                                                       dvollrath@mnrlawfirm.com

                                  CERTIFICATE OF SERVICE

         I certify that on this day I caused the foregoing document to be filed electronically

  through the Southern District of Florida’s CM/ECF system, which has caused electronic service

  to be made upon all counsel and parties of record.


                                                               /s/ Derick R. Vollrath




                                                  3
